02/14/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                       Assigned on Briefs September 17, 2019

               STATE OF TENNESSEE v. JERRY A. THIGPEN

               Appeal from the Criminal Court for Trousdale County
                    No. 2016-CR-062 Brody N. Kane, Judge
                     ___________________________________

                           No. M2018-00118-CCA-R3-CD
                       ___________________________________


The Defendant, Jerry A. Thigpen, was found in contempt of court for four separate acts
of publishing online certain materials related to his underlying charge of misdemeanor
assault, and he received an aggregate sentence of forty days in jail, with two days
suspended. The Defendant appeals, asserting that the evidence was insufficient to
support a finding of guilt, that he did not have adequate notice of the charges, that the
trial court erred in admitting evidence, that he received ineffective assistance of counsel
at the hearing, and that the trial court was obligated to recuse itself. After a thorough
review of the record, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and CAMILLE R. MCMULLEN, JJ., joined.

Jerry Alan Thigpen, Hartsville, Tennessee, pro se (on appeal), and Harry Christensen,
Lebanon, Tennessee (at hearing).

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Assistant
Attorney General; Tom P. Thompson, Jr., District Attorney General; and Jack Bare and
Ian Bratten, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

        On December 5, 2016, the Defendant was indicted for misdemeanor assault
resulting from a June 6, 2016, altercation with the tax assessor over the Defendant’s
desire to film a meeting of the tax board. This altercation was recorded on the
Defendant’s own camera and apparently resulted in the Defendant’s conviction after the
events at issue in this appeal. The Defendant at first represented himself, and he
inundated the court with various filings, only some of which were pertinent to his
pending criminal matter. In February 2017, the Defendant issued approximately forty
subpoenas to various persons, including members of the December 5, 2016, grand jury.
On February 23, 2017, on the State’s motion, the trial court entered a protective order
mandating that all discovery materials be filed under seal and prohibiting any party from
linking or uploading the materials to any internet or social media site. The order noted
that any violation would be punished as contempt of court.

       On October 16, 2017, the State filed a petition asking the trial court to find the
Defendant in criminal contempt. The petition recited that the Defendant had uploaded
prohibited documents, including video links, to the Hartsville “Topix” forum. The
State’s petition was accompanied by a printout of the postings allegedly in violation of
the order and by a printout of certain links contained in the postings. The Defendant,
who initially represented himself, was represented by counsel at the time the petition was
filed. His attorney was permitted to withdraw, and trial counsel was appointed the same
day, October 16, 2017. The Defendant was also served with a summons.

       On December 12, 2017, the trial court held a hearing on the contempt matter. At
the hearing, the Defendant filed a “Notice of Ineffective Counsel.” In the “notice,” the
Defendant alleged various failures on the part of counsel, primarily having to do with the
investigation and prosecution of the underlying matter but also asserting that counsel
should have moved for a bill of particulars on the contempt matter and that he should
have moved for the trial court’s recusal.

       At the hearing, the trial court denied a motion to continue, finding that trial
counsel, the prosecution, and the trial court had held a telephone conference in November
and “did discuss at length during that teleconference the basis for the State’s petition” and
ultimately concluded that trial counsel would have adequate time to prepare for the
contempt matter. The Defendant requested a hearing on his claim of ineffective
assistance of counsel, and the trial court replied, “I’m not going to listen to that today.
You’ve got an able lawyer in sitting next to you.”

       Mr. William Sharer, an investigator for the prosecution, testified that he had been
acquainted with the Defendant since 2013 and was familiar both with the Defendant’s
patterns of written and oral communication and with the Defendant’s recurring
grievances. In 2014, Mr. Sharer began to regularly review the Hartsville Topix online
forum because the Defendant frequently posted there using various usernames.

                                            -2-
       Mr. Sharer described the Defendant’s writing style by saying the Defendant “tries
to talk like he’s a lawyer.” He noted that the Defendant used the word “patently”
repeatedly both in writing and conversation. The State introduced a stack of emails
which Mr. Sharer had received from the Defendant and which illustrated the Defendant’s
writing style and pet grievances. Mr. Sharer testified that the Defendant frequently
complained about alleged corruption in the county, an improperly impaneled grand jury,
and public records requests.

        Mr. Sharer analyzed numerous posts which he believed were made by the
Defendant. These posts, made under various user names, frequently linked to documents
on Google Drive which included unsigned filings evidently drafted by the Defendant and
bearing the Defendant’s case numbers. One username which Mr. Sharer believed was
used by the Defendant was “3one7-cv-00919,” which was the case number of a civil case
filed in federal court by the Defendant against over forty individuals. See Jerry Alan
Thigpen v. Bordy Kane, et al., No. 3:17-CV-00919, 2017 WL 3868282, at *1 (M.D.
Tenn. Sept. 5, 2017). Common topics addressed by the posts were alleged local
corruption, particularly on the part of the tax assessor, the district attorney general, and
the trial judge, and complaints about the members of the grand jury.

       On October 11, 2017, an individual using the username “Do Tell” wrote, “I’m
interested and easy to find. My name is on the papers the links in post #9 ….or, just take
a look at these papers.” Post #9, referenced by “Do Tell,” contained a link to an order in
case 2014-CR-51156 and bore the Defendant’s name. “[T]hese papers,” referenced by
“Do Tell,” consisted of links to Google Drive documents within the post. One link was
to a document which contained a list of grand jurors with the name of a juror whom the
Defendant had repeatedly challenged highlighted. Another file, entitled “12-5-16
GRAND JURERS [sic],” included a list of the grand jurors who indicted the Defendant
with various personal information such as addresses, email addresses, some telephone
numbers, and some dates of birth. There were also notations on this document purporting
to reveal personal relationships between the grand jurors and other county citizens. A
third file posted by “Do Tell” consisted of an audio file of an interview between the
Defendant and the County Judicial Commissioner. This audio file was again posted by
someone using the username “Recusal City” on October 12, 2017.

       The audio file contained an interview conducted between the Defendant and
Commissioner shortly after the assault, and in the file, the Commissioner stated he was
considering getting a warrant for both the tax assessor and the Defendant for engaging in
the altercation. The prosecution introduced the Defendant’s request in discovery for
information regarding the grand jurors who indicted him.



                                           -3-
       Prior to the Defendant’s offering testimony, defense counsel moved for the trial
court’s recusal under Tennessee Rule of Criminal Procedure 42 based on the exhibits
introduced by the State, which contained online posts critical of the trial judge. The trial
judge stated, “I don’t think anything has been said that hasn’t been said in open court. I
don’t take any issue with what [the Defendant] thinks.” The motion to recuse was
denied.

        The Defendant denied violating the protective order. He questioned the
consistency of the items filed under seal by the State with the items he received in
discovery. He stated that the some of the items in discovery were public records. He
also asserted that the State did not provide him with the interview with the Commissioner
but that he instead received it in October or November 2017, “on a chip on the
windshield of [his] car.” He interpreted the Commissioner to be saying that he had a
warrant for the tax assessor’s arrest and that there was no reason to arrest the Defendant.
Asked if he wrote certain postings related to the case, he stated he did not “publish” them
to the internet. Asked if he used as a username the case number of his civil lawsuit, he
stated he was “not aware that [he had] using dashes” but that he possibly used it without
dashes. He acknowledged that the topics of the posts were consistent with conversations
he had had, but he denied making the posts. He denied posting the annotated grand juror
list but admitted it was part of his “investigation,” and he testified it was a document
present on his hard drive.

       During the Defendant’s testimony, he again tried to raise the issue of ineffective
assistance of counsel, and the trial court again refused to consider the issue, stating,
“That’s not my decision to make today…. We’re here on a contempt action.” The
Defendant then urged the trial court to reconsider recusal, noting that there was
“additional stuff on Topix” which the trial court had not reviewed “because I believe if
you had heard those things in court you certainly would have found me in contempt and
put me in jail a long time ago.” He also noted he had filed complaints against the court
and his attorney with the Board of Professional Responsibility. The trial judge stated that
he was not influenced by anything the Defendant had posted about him online.

       The prosecution argued that the Defendant’s interview with the Commissioner was
supplied to him by the State and that he posted it twice, once under the name “Do Tell”
and once under the name “Recusal City,” to support two counts of contempt. The
prosecution argued that the Defendant posted a list of grand jurors twice under the
username “Do Tell.” One of these documents contained the grand juror’s names along
with addresses, email addresses, some telephone numbers, some dates of birth, and what
appeared to be notes regarding purported familial relationships which the Defendant had,
in other filings, argued disqualified the jurors. The prosecution noted that the list of
grand jurors and some personal information was requested in discovery and eventually
                                           -4-
supplied to the Defendant. The defense argued that the prosecution did not establish
beyond a reasonable doubt that the Defendant was responsible for the postings.

        The trial court found the Defendant guilty of four counts of criminal contempt,
relying on Tennessee Code Annotated section 29-9-102(3) and (4). The trial court’s
order attached as an exhibit and incorporated its oral findings on the contempt matter.
The trial court found that the recorded interview with the Commissioner was part of the
discovery provided by the State and that it had been posted twice to support two counts of
contempt. The other two counts consisted of posting the grand juror lists. The court
found that the Defendant’s misbehavior, disobedience, and interference was willful and
that the Defendant’s actions had interfered with the trial court’s ability to administer
justice. The court noted that the posting of the grand jurors’ personal information would
have a potentially deleterious effect on the jury pool available to try the Defendant, and
the court found that the Defendant’s intent in posting the list was “to attempt to taint the
pool” as well as to intimidate or harass the jurors. The court noted that on February 21,
2017, it had concluded the Defendant was in contempt of its order to cease ex parte
communications with the court but had ultimately not made the finding of contempt or
ordered confinement. The trial court found that the posts on Topix matched the
Defendant’s writing style and list of grievances, that no one else would have posted about
these subjects, and that the court felt “no doubt” that the Defendant made the posts. The
trial court found the Defendant was dishonest in his testimony, including the testimony
that he did not receive the recording in question from the State. The court ordered him to
serve ten days in jail for each count of contempt with two days suspended, for an
effective sentence of thirty-eight days in jail. The Defendant filed a notice of appeal on
January 18, 2018, and the trial court’s written order was filed January 19, 2018. On
February 9, 2018, defense counsel was permitted to withdraw, and the public defender
was ordered to represent the Defendant at his trial. Because both defense counsel and the
public defender submitted filings in this court stating that any appeal of the contempt
matter was outside the scope of their representation, this court remanded for the trial
court to determine the Defendant’s representation on appeal. By that point, the
Defendant had been convicted, and his relationship with the public defender’s office had
broken down. The Defendant indicated to the trial court that he would either hire new
counsel or represent himself. The trial court ordered the public defender’s office to assist
the Defendant with the preparation of the record for the instant appeal. The Defendant is
currently proceeding pro se. This court denied a motion to consolidate this case with the
appeal of the Defendant’s misdemeanor assault conviction.

                                       ANALYSIS

       The Defendant has submitted voluminous filings in this matter addressing a host
of matters not relevant to the instant appeal, including allegedly disqualified members of
                                           -5-
the grand jury, a separate criminal matter in which the Defendant was the victim, alleged
misconduct by public officials, alleged racially charged remarks by the prosecution, and
alleged alterations of the official court transcripts. We note that these issues are outside
the scope of our review. As relevant to this appeal, the Defendant asserts that the
evidence is insufficient to support the court’s finding of criminal contempt, that he did
not have adequate notice of the charges, that the trial court erred in admitting evidence,
that the Defendant received ineffective assistance of counsel at the hearing, and that the
trial court erred by refusing to recuse itself.

        The State urges us to conclude that all of the Defendant’s issues have been waived
based on his brief’s failure to conform to Tennessee Rule of Appellate Procedure 27(a)
and Rule 10(b) of the Rules of the Court of Criminal Appeals. Generally, “pro se
litigants … are not held to the same strict drafting standards as attorneys and … pro se
pleadings should be more liberally construed.” State v. James Ray Walker, No. W2012-
01593-CCA-R3-CD, 2013 WL 3968804, at *3 (Tenn. Crim. App. Aug. 1, 2013).
However, when a pro se litigant fails to “even remotely” satisfy these Rules, this court
will consider the issues waived. Id. In other words, the rules should not be bent until
broken. James Polk v. State, No. M2006-02487-CCA-R3-PC, 2007 WL 4232940, at *3
(Tenn. Crim. App. Dec. 3, 2007).

       Although we agree with the State that the brief fails in many material ways to
comply with Tennessee Rule of Appellate Procedure 27(a) and Rule 10(b) of the Rules of
the Court of Criminal Appeals and that the bulk of the brief is irrelevant and
indecipherable, we nevertheless address the issues which are raised and pertinent to the
contempt hearing. Compare James Polk, 2007 WL 4232940, at *3 (noting that while the
court “could” choose to treat the issues as waived based on the deficient brief, the record
supported the lower court’s ruling), with James Ray Walker, 2013 WL 3968804, at *3
(concluding that the pro se litigant waived all issues except sufficiency of the evidence
and sentencing based on failure to conform to the Rules), and State v. Shelton Hall, No.
M2012-01622-CCA-R3-CD, 2013 WL 1200266, at *4 (Tenn. Crim. App. Mar. 26, 2013)
(concluding that all issues were waived due to deficient briefs and failure to include
transcripts).

                              I. Sufficiency of the Evidence

       The Defendant asserts that there was insufficient evidence to support the four
counts of contempt. This court must set aside a finding of guilt if the evidence is
insufficient to support the finding by the trier of fact of guilt beyond a reasonable doubt.
Tenn. R. App. P. 13(e). “We will not disturb a verdict of guilt for lack of sufficient
evidence unless the facts contained in the record and any inferences which may be drawn
from the facts are insufficient, as a matter of law, for a rational trier of fact to find the
                                            -6-
defendant guilty beyond a reasonable doubt.” Black v. Blount, 938 S.W.2d 394, 399
(Tenn. 1996). This court will not reweigh or reevaluate the evidence, and it may not
substitute its inferences drawn from circumstantial evidence for those drawn by the trier
of fact. State v. Smith, 436 S.W.3d 751, 764 (Tenn. 2014). The jury’s guilty verdict,
approved by the trial judge, accredits the State’s witnesses and resolves all conflicts in
favor of the prosecution. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The trier of
fact is entrusted with determinations concerning witness credibility, factual findings, and
the weight and value of evidence. Smith, 436 S.W.3d at 764. In reviewing the
sufficiency of the evidence, we afford the State the strongest legitimate view of the
evidence and all reasonable inferences that can be drawn from the evidence. State v.
Hawkins, 406 S.W.3d 121, 131 (Tenn. 2013). “A verdict of guilt removes the
presumption of innocence and replaces it with a presumption of guilt, and on appeal the
defendant has the burden of illustrating why the evidence is insufficient to support the
verdict rendered by the jury.” Reid, 91 S.W.3d at 277. “Circumstantial evidence alone is
sufficient to support a conviction, and the circumstantial evidence need not exclude every
reasonable hypothesis except that of guilt.” State v. Wagner, 382 S.W.3d 289, 297
(Tenn. 2012).

      “An act of contempt is a wilful or intentional act that offends the court and its
administration of justice.” Ahern v. Ahern, 15 S.W.3d 73, 78 (Tenn. 2000). A court may
punish criminal contempt for acts including:

       (3) The willful disobedience or resistance of any officer of the such courts,
       party, juror, witness, or any other person, to any lawful writ, process, order,
       rule, decree, or command of such courts;

       (4) Abuse of, or unlawful interference with, the process or proceedings of
       the court;

T.C.A. § 29-9-102. “[A]n alleged criminal contemnor, like a person charged with a
criminal offense, is presumed to be innocent, must be proven guilty beyond a reasonable
doubt, and cannot be compelled to testify against himself.” Baker v. State, 417 S.W.3d
428, 436 (Tenn. 2013). Under the statute, a court must find “the misbehavior,
disobedience, resistance, or interference to be wilful.” Ahern, 15 S.W.3d at 79.

       The Defendant argues that there was not sufficient evidence to find him guilty
beyond a reasonable doubt of contempt because the prosecution did not establish the IP
address of the person posting the materials. He argues that someone could have posted
the materials in an effort to deceptively implicate him. However, we conclude that a
rational trier of fact could have found that the Defendant was the person who posted the
materials. The usernames “Do Tell” and “Recusal City” posted the interview which the
                                            -7-
trial court found had been provided in discovery and was under the protective order. This
interview was not publicly available. Likewise, the username “Do Tell” posted the lists
of grand jurors with personal identifying information. The Defendant acknowledged that
the list of grand jurors with personal information was a document which he had created
on his computer, although he denied publishing it on the internet. The evidence
demonstrated that the Defendant had a unique writing style and a recurring list of
grievances, and the posts at issue demonstrated both his unique style and his chronic
complaints. Furthermore, the poster “Do Tell” stated that his name could be found in
link from a previous post, which bore the Defendant’s name and concerned other
litigation in which he was involved. The trial court found that the Defendant had acted
willfully in posting the material which he knew was under a protective order and that he
intended to interfere with the proceedings of the court by intimidating and harassing the
grand jurors in an effort to taint the jury pool for his trial. A rational trier of fact could
have found that the Defendant was the person who posted the material which resulted in
the finding of contempt.

        The Defendant also argues, in the alternative, that the nature of the contempt was
civil and that he should have been given the opportunity to avoid punishment by
removing the posts he made. Civil contempt occurs when the contemnor refuses to
comply with a court order and punishment is imposed for the benefit of a private party.
Bryan v. Leach, 85 S.W.3d 136, 158 (Tenn. Ct. App. 2001) (citing Givler v. Givler, 964
S.W.2d 902, 909 (Tenn. Ct. App. 1997)). If imprisonment is ordered, the contemnor may
secure his or her release by simply complying with the court’s order. Id. (citing Black,
938 S.W.2d at 398). Criminal contempt is designed “‘to preserve the power and
vindicate the dignity and authority of the law and the court as an organ of society.’”
Baker, 417 S.W.3d at 436 (quoting State v. Beeler, 387 S.W.3d 511, 520 (Tenn. 2012)).
Civil and criminal contempt are not distinguished by the type of punishment, but rather
by its character and purpose. Baker, 417 S.W.3d at 435 (citing Gompers v. Buck's Stove
& Range Co., 221 U.S. 418, 441 (1911)). Sanctions for criminal contempt are simply a
punishment for prior misbehavior, “and persons imprisoned for criminal contempt cannot
be freed by eventual compliance with the court’s orders.” Long v. McAllister-Long, 221
S.W.3d 1, 12-13 (Tenn. Ct. App. 2006). Here, the trial court found that the Defendant
willfully disobeyed its order in posting the materials online. The punishment imposed
was for the purpose of vindicating the authority of the court and to discipline the
Defendant for his willful malfeasance; it was not for the purpose of forcing him to
comply with an order or to benefit a private party. Accordingly, the Defendant is
mistaken in arguing that the nature of the contempt was civil and that he should have
been permitted to remove the posts and thereby avoid the punishment.




                                            -8-
                                          II. Notice

        The Defendant next asserts that he was not given proper notice of the contempt
charges. However, trial counsel did not challenge the adequacy of notice at the hearing.
Issues raised for the first time on appeal are generally waived. State v. Johnson, 970
S.W.2d 500, 508 (Tenn. Crim. App. 1996). Accordingly, the Defendant is not entitled to
relief.

                                   III. Expert Testimony

        The Defendant maintains that Mr. Sharer improperly testified as an expert witness.
Trial counsel did not object to Mr. Sharer’s testimony on the basis that he was not an
expert witness, and the testimony consisted of authentication. We conclude that the issue
is waived for failure to object at trial. See State v. Tedarrius Myles, No. E2016-01478-
CCA-R3-CD, 2017 WL 2954690, at *7 (Tenn. Crim. App. July 11, 2017) (“When the
defendant fails to object to expert testimony offered by a lay witness, the defendant is not
entitled to plenary review.”).

                          IV. Ineffective Assistance of Counsel

        The Defendant asserts on appeal that the trial court erred in not holding a hearing
on the issue of whether he received the ineffective assistance of counsel at the contempt
hearing based on trial counsel’s failure to file for a bill of particulars, to adequately
investigate the charges, and to bring to the trial court’s attention a document in which the
Defendant insulted the trial judge and which may have secured the judge’s recusal. The
State responds that the trial court did not abuse its discretion in refusing to hear the issue.
We conclude that, because the Defendant was represented by counsel at the time he
attempted to raise the issue pro se, the issue was not properly before the trial court, and
the trial court did not err in refusing to hold a hearing.

        While the Defendant initially proceeded pro se, he later completed an affidavit of
indigency and was appointed counsel. Counsel moved to withdraw, and trial counsel was
appointed as the Defendant’s subsequent attorney on October 16, 2017, prior to the
December 12, 2017, hearing. Trial counsel represented the Defendant at the hearing,
when the Defendant twice attempted to raise issues with his counsel’s performance and
the trial court twice refused to address this issue. The trial court noted on both occasions
that any issue regarding counsel’s performance was not before the court and that it would
not make a ruling on the issue. At the time the Defendant was attempting to raise this
issue and file a “notice” regarding it pro se, he was represented by counsel, and the
Defendant’s pro se filings were not properly before the court. State v. Muse, 637 S.W.2d
468, 470 (Tenn. Crim. App. 1982) (the defendant could not file pro se motions while
                                             -9-
simultaneously represented by counsel); see also State v. Smith, 492 S.W.3d 224, 242
(Tenn. 2016) (“[A] defendant may not proceed pro se while simultaneously represented
by counsel”); State v. Burkhart, 541 S.W.2d 365, 368 (Tenn. 1976) (a defendant “must
make a choice between self-representation and representation by counsel”). Counsel
would have had a conflict of interest raising as an issue his own allegedly deficient
performance. Frazier v. State, 303 S.W.3d 674, 683 (Tenn. 2010) (citing Velarde v.
United States, 972 F.2d 826, 827 (7th Cir.1992) for the proposition that trial counsel
cannot be expected to challenge his own effectiveness). We conclude that the trial court
did not err in refusing to hold a hearing on the issue of ineffective assistance of counsel,
which was not at the time properly before the court. Insofar as the Defendant raises the
issue of ineffective assistance of counsel on appeal, this issue, not having been litigated in
the trial court, may not be raised for the first time on appeal. See State v. Howard, 504
S.W.3d 260, 277 (Tenn. 2016).

                                         V. Recusal

       The Defendant argues that the trial court erred in not recusing itself based on
unflattering material posted by the Defendant on the Topix forum. The State responds
that the Defendant has not demonstrated a basis for recusal. We conclude that the
Defendant did not establish that recusal was required under Tennessee Rule of Criminal
Procedure 42, and he is not entitled to relief.

       During the contempt hearing, trial counsel made a motion for the judge’s recusal
under Tennessee Rule of Criminal Procedure 42, noting that some of the language in the
online postings which had been introduced at the hearing was critical of the judge
personally. The judge noted that the posts were not materially different from the things
the Defendant had said in court and stated, “I don’t take any issue with what [the
Defendant] thinks.” When the Defendant later made a pro se motion for recusal, the trial
judge observed that the Defendant may have been attempting to secure his recusal by
posting inflammatory comments and then concluded, “but I don’t care about that stuff.”
The trial court noted that the subject of the hearing was criminal contempt unrelated to
the personal postings about the judge.

        Under Tennessee Rule of Criminal Procedure 42(b)(4), “[w]hen the contempt
charged involves disrespect to or criticism of a judge, that judge is disqualified from
presiding at the hearing, except with the alleged contemner’s consent.” Trial counsel
moved for recusal under this provision on the basis that the evidence introduced to
establish criminal contempt also contained posts evidently made by the Defendant which
criticized the trial judge personally. The trial judge denied the motion, observing that the
focus of the hearing was regarding the posting of the discovery materials and grand jury
lists. Rule 42 “requires recusal only in those limited situations where the charged
                                            - 10 -
conduct involves a personal criticism against or disrespect toward the particular judge
presiding over the contempt proceedings,” and “the violation of a valid court order … is
not the type of conduct addressed by Rule 42.” Herrera v. Herrera, 944 S.W.2d 379, 392
(Tenn. Ct. App. 1996) (emphasis added). We conclude that the trial court was correct in
determining that the contempt charged in this case did not involve disrespect to or
criticism of the judge personally and therefore did not disqualify the judge under Rule 42
from hearing the charge. Furthermore, the Defendant’s act of publishing unflattering
material regarding the judge and naming him with other defendants in a federal lawsuit
does not by itself require recusal. See State v. Antonio Freeman, No. M2012-02691-
CCA-10B-CD, 2013 WL 160664, at *4 (Tenn. Crim. App. Jan. 15, 2013) (“To hold
otherwise would mean that a litigant could automatically disqualify a judge by the filing
of a frivolous suit and would set a dangerous precedent inviting additional frivolous
litigation, manipulation of the judicial system, and forum shopping.”). The Defendant is
not entitled to relief.

                                    CONCLUSION

      Based on the foregoing, we affirm the trial court’s judgments.



                                  ____________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                          - 11 -